DETAILED ACTION
This action is responsive to the Applicant’s response filed 2/10/21.
As indicated in Applicant’s response, claims 1-2, 6, 8-9, 11, 13 have been amended, and claims 5, 12 cancelled, and claims 16-17 added.  Claims 1-4, 6-11, 13-17 are pending in the office action.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
An operating method of a first computing processor, the method comprising:
(i) performing a computing operation on a first data unit assigned from among a plurality of data units that are partitioned from multi-media data;
transmitting, when the computing operation performed on the assigned first
data unit has been completed, operation completion information with respect to the
assigned first data unit to a predetermined third computing processor from among the
plurality of computing processors;
(ii) obtaining, from at least one second computing processor, independently of operation completion of the assigned first data unit, operation completion information of the computing operation performed on an assigned second data unit, wherein the second computing processor is different from the first computing processor, and wherein the at least one second computing processor is predetermined from among a plurality of computing processors;
(iii) storing the operation completion information obtained from the at least one second computing processor; and determining whether computing operations performed on the multi-media data have been completed, based on the operation completion information obtained from the at least one second computing processor and stored, and the computing operation performed on the assigned first data unit.
	(As recited in claims 1, 8)
Diard et al, USPubN: 2014/0078148, discloses main graphics computing system equipped with a main CPU, memory master program, OS, API 114, and bus interconnected with chipset, special purpose units or co-processors, with the main computer configured to transmit shading programs and collect, via an API, results from shading operations performed by hierarchy of graphics subsystems, each including GPUs thereof communicating their execution state to the high level CPU system, as providion of shading results, as information of partially completed or fully completed mosaic tile task portions, actions by predetermined processor subsystems, or GPUs, the partial result provision in terms of scanout unit fetching image data stored in local memory of the main system for rendering displayabke completion information collected or stored from a plurality of processors.  The use of a master CPU system to scan in partially achieved result from GPUs or subsystems for display the completion state at a higher level by Diard fails to teach a plural computing units distributed execution over plural CPUs, where a first computer, a second computer and a third computer are implemented as per (i) where the first computer performs a first computing unit executing partition of a multimedia operation, the completion state of the first computing unit execution being transmitted by the first CPU to a third CPU, as per (ii) where a second CPU different from the first CPU to provide its execution of an assigned a second unit, as completion information independent from completion of the first computing unit, so that as in (iii) combination of completion result from the second computing unit and first computing unit is used by the first CPU to determine execution completion of the computing units assigned for performing a partitioned multi-media data.
Huang et al, USPubN: 2012/0039383, discloses graphics processing system integrated decoder that synchronizes processing of block images resulting from original image area partitioning, the pixel data stored in frame buffer and subjected to filtering and reconstruction within the coding unit, using a adaptive loop filtering enabling synchronization of pixel data per block basis stream received separately per the partitioning thereby causing  reduction of cost caused by asymmetry and extraneous use of bandwidth.  Huang’s synchronization and looped filtering to alleviate cost by asymmetry of bandwidth usage cannot be a multi-computing unit management or concern using combination of completion result from the second computing unit (ii) and first computing unit as per (i), collected at a first CPU as in (iii) to determine execution completion of the computing units assigned for performing a partitioned multi-media data.
Malakapalli et al, USPubN: 2012/0075314, discloses reproduction stage to synchronize rendering of vertices data received in different buffers, each storing drawing effect from multiple processes, where non- synchronized vertices achieved data can be synchronized per a collection made in accordance to waiting until all buffer data have all been completed.  The iterative buffering with wait to alleviate chaos and unsynchronization of image rendering in Malakapalli is not a concern for a multi-computing unit management, the plural computing units being assigned with partition of a multimedia data, using a first CPU (assigned with executing a first computing unit) communicative with second and third CPU, in storing combination of completion result from the second computing unit as (ii) and first computing unit as per (i), to determine (by the first CPU) execution completion of assuned computing units assigned for performing a partitioned multi-media data collected- as in (iii)
Murakami, USPubN: 2007/0177177, discloses monitoring output state of a multi-modules image forming unit, where the collecting controller, at each iteration, listens for signal on completion state (completion of output of the rendered data ) from the image forming unit (para 0098) in the overall process of building the tileof the vector image data, the iteratively data collection made via transmission of a completion state per vector-filtering and storing by a controller over tile units, objects portion of a image constituting result passed into the formation flow to activate selective distributor thereby coupling rendering units.  The rendering of tile execution by vector-based units per Murakami is similar to that of Diard, therefore fails to cure Diard regarding the feature in providing of completed result from the first computer (executing a first unit) to a third CPU being different from a second CPU, the latter providing independent execution completion (second computing unit) to the first CPU so that based on collected completion data, the first CPU as in (iii)  determines execution completion of the computing units assigned for performing a partitioned multi-media data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 12, 2021